Billy Jernigan, the plaintiff in error, was at the April, 1911, term of the superior court of Logan county convicted of the crime of selling to one J.J. Oliver one pint of beer, and was on May 27, 1911, sentenced to be confined in the county jail for the term of thirty days and to pay a fine of fifty dollars and costs. From this judgment an appeal was taken. Plaintiff in error alleges that he could not and did not have a fair and impartial trial for the reason that the court erred in forcing him to be tried before a prejudiced and disqualified jury, the majority of whom had by their verdict in the case of State v. Selstrom heard the same evidence as adduced in this case as to the purported sale of the beer to the prosecuting witness. The proof on the part of the prosecution made out a clear case of the sale of the beer as charged. There was no evidence offered on the part of the defendant. Under this evidence the jury could not do otherwise than convict. The judgment of the court below is affirmed.